Citation Nr: 1230554	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  04-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for degenerative joint disease (DJD) of the right knee. 

2.  Entitlement to an initial compensable rating for a postoperative scar of the right knee for the period from June 26, 2003 to June 27, 2004. 

3.  Entitlement to a rating higher than 10 percent for a postoperative scar of the right knee since June 28, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from September 1990 to January 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 RO rating decision which continued a 10 percent rating for the Veteran's right knee disability (characterized as postoperative residuals of an anterior cruciate ligament (ACL) tear with instability) and granted a separate 10 percent rating for DJD of the right knee effective June 26, 2003 (date of receipt of claim).  By that decision, that RO also granted service connection and a noncompensable rating for a right knee scar, effective June 26, 2003.  

By way of a September 2004 decision, the RO increased the rating for the Veteran's service-connected scar of the right knee to 10 percent, effective June 28, 2004 (date of VA rating examination).  However, the appeal remains in effect.  AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2008, the Board remanded this appeal (which at that time included other issues) to schedule the Veteran for a Board videoconference hearing.  The Veteran subsequently canceled a scheduled Board hearing. 

In September 2009 the Board granted service connection for asthenopia photophobia as secondary to service-connected bilateral keratoconus, but denied an effective date earlier than December 30, 2003 for service connection for bilateral keratoconus, including based on clear and unmistakable error (CUE).  The issues for increased ratings related to the right knee developed for appellate consideration were remanded to obtain treatment records since June 2008 and to afford VA rating examinations.  

In the 2009 remand, the Board observed that the November 2003 RO decision continued a 10 percent rating for service-connected postoperative residuals of an ACL tear of the right knee with instability but that the Veteran had not specifically file a Notice of Disagreement (NOD) as to that issue.  While the September 2004 Statement of the Case (SOC) listed the issues as including entitlement to an increased rating for that disability (right knee ACL tear), the record did not reflect that a timely substantive appeal has been filed as to that issue.  Further, the Veteran specifically had not appealed that issue in his October 2004 substantive appeal, which appealed other issues listed in the September 2004 SOC.  Thus, the Board in September 2009 concluded that it did not have jurisdiction over that claim.  

In September 2010 the Veteran filed a Motion for Reconsideration of the September 2009 Board denial of an effective date prior to December 30, 2003 for service connection for bilateral keratoconus.  An October 2010 Board Order denied reconsideration.  

A January 2011 rating decision effectuated the Board's grant of service connection for asthenopia photophobia and assigned an initial noncompensable rating, both effective September 6, 2007.  The Veteran has not disagreed with the effective date or the initial disability rating assigned and, so, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In the June 2012 Informal Hearing Presentation the Veteran's representative contended that the current ratings assigned for the Veteran's right knee did not encompass and include disability from ligament and tendon pathology.  In this the service representative is correct because a separate disability rating is assigned for the residuals of the right knee ACL tear.  However, from this it is not clear whether the Veteran, via his representative, seeks a higher disability rating for the service-connected postoperative residuals of a right knee ACL tear.  Accordingly, this matter is referred to the RO for clarification.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran has painful right knee motion but he does not have a compensable degree of limited flexion or extension of the right knee, he does not have additional functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity or atrophy from disuse. 

2.  The evidence shows that since August 20, 2003, but not prior thereto, the Veteran has had a tender right knee postoperative scar which was otherwise asymptomatic and not productive of any functional impairment.  

3.  Since August 20, 2003, the Veteran's right knee postoperative scar has been tender but had been otherwise asymptomatic and not productive of any functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for DJD of the right knee are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).   

2.  The criteria for an initial 10 percent rating for a postoperative scar of the right knee are met as early as August 19, 2003, but not prior to that date.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2011). 

3.  The criteria for a rating higher than 10 percent for a postoperative scar of the right knee for the period since August 20, 2003, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Veteran was provided appropriate VCAA notice of what was required to substantiate his June 2003 claim for service connection for right knee DJD and a right knee scar by RO letter later in June 2003, prior to the initial adjudication, and grant of service connection for those disabilities by the November 2003 RO rating decision which is appealed.  

This appeal arises from the Veteran's disagreement, by filing his NOD in April 2004, with the initial rating assigned upon granting service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

As to VA's duty to assist, VA has associated with the claims files the Veteran's service treatment records (STRs) and VA treatment records.  He was afforded the opportunity to testify in support of his claims but declined to do so.  

The Veteran has been afforded multiple VA rating examinations with respect to the claims.  There is no evidence that there has been a change in the service-connected disabilities since the last examination.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examination and an examiner's opinion unless challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

Pursuant to the 2009 Board remand the Veteran was afforded an additional VA examination for rating purposes and up-to-date VA outpatient treatment (VAOPT) records have been obtained.  And all this was in substantial compliance with the Board remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation or any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The STRs show that the Veteran underwent bone-tendon-bone ACL reconstruction in 1994, at which time the postoperative diagnoses included Grade IV chrondromalacia of the right medial femoral condyle.  

On VA general medical examination in 1996 the Veteran had faint arthroscopy portal scars of the right knee which were healed.  

The Veteran's claim for an increased rating was received on June 26, 2003.  

In July 2003 the Veteran's wife stated that she iced the Veteran's right knee at least twice a month after he had twisted it while walking or playing in the backyard with their kids.  He sometimes took 3 or 4 pills of 800 mgs. of Motrin just to go to work.  After she forbade him from bringing home any more medications from VA, he started buying over-the-counter (OTC) pain killers.  His condition had deteriorated over time.  The Veteran stated in July 2003 he had chronic right knee pain which was worse in the morning but which usually subsided as the day wore on, dropping to a tolerable level by noon.  Most days he was unable to stand for prolonged periods of time and his driving was limited to no more than one hour at a time.  The knee disability had caused him to lose 3 jobs as a mechanic in two years.  He had been forced to change professions, and he now made less money.  He never knew when his right knee might give way, and it usually happened once monthly.  

A June 2003 VA physical therapy note shows that the Veteran had full extension, i.e., from 0 degrees, to 115 degrees of flexion.  An August 20, 2003, VAOPT record shows that the Veteran had mild dyesthesia over the inferior 1/3 of the postoperative right knee scar.  He had good range of motion of that knee and no effusion or instability.  

On VA orthopedic examination in August 2003 the Veteran reported that in the last year he had had daily right knee pain which he classified as being at 7 on a scale of 10, with severe episodes reaching a level of 10 two or three times weekly when he would twist his knee.  At those times he had a sensation of giving way on average of once weekly, almost making him fall.  He wore a brace due to instability.  He took prescribed pain medication once daily.  He worked as a cashier 6 to 7 hours a day on his feet.  He had not had episodes of locking.  He was getting physical therapy on a regular basis.  

On physical examination the Veteran walked with a mild limp, favoring his right lower extremity.  There was a well healed 3.5 inch scar over the anterior aspect of the right knee joint where there was slight generalized swelling but no specific tenderness of deformity.  Pain occurred at maximum flexion of 110 degrees.  McMurray's sign was positive as to instability but Drawer's sign was negative.  There seemed to be hyperextension of 10 degrees where pain occurred.  No crepitus or other abnormalities were noted.  The Veteran could squat, with pain; toe and heel walk without pain, and hop with pain.  At times of severe pain he probably had more pain on motion and perhaps 5 degrees increased in limitation of motion.  There was no ankylosis.  The diagnosis was status postoperative ACL tear of the right knee with instability.  

Records of the Triangle Orthopedic Associates show that in December 2003 the Veteran had a healed incisional right knee scar.  He tended to walk with his right knee slightly flexed and his gait was antalgic.  Active right knee motion was from 0 to 95 degrees.  There was no crepitus and the knee was stable to varus and valgus stress.  The Veteran deferred an injection of Cortisone.  X-rays revealed mild osetoarthritic changes of the patellofemoral and medial compartments of the right knee.  

A March 2004 VAOPT record shows that the Veteran now worked at a desk job, although he had worked as a mechanic in the past.  X-rays revealed mild medial joint space narrowing, ACL hardware in place, and mild varus deformity of the right knee.  A right knee MRI revealed a cartilage defect of the medial femoral condyle.  

On VA scar examination on June 28, 2004, the Veteran's claim file was reviewed.  On physical examination the postoperative right knee scar was tender.  It measured 3.23 inches in length and was on the anterior aspect of the right knee.  There was tenderness to palpation of the scar.  It was not adherent and the texture and color were the same as the surrounding skin.  It was not unstable, elevated or depressed.  It was superficial, and not deep, inflamed, keloid or edematous.  It was not indurated or inflexible.  It caused no limitation of motion and was not disfiguring.  The diagnosis was a surgical scar of the right knee.  

On VA orthopedic examination on June 28, 2004, the Veteran's claim file was reviewed.  The Veteran complained of morning stiffness, occasional swelling, and daily pain of his right knee.  He avoided running and prolonged standing and walking.  He had flare-ups with any strenuous activity.  It bothered him usually at the end of a work day.  He used a knee brace.  His knee had progressively worsened.  He had not had any episodes of dislocation and did not have inflammatory arthritis.  He worked as a stocker in a warehouse.  He had missed about seven days of work in the past year.  He was unable to run or participate in sports.  On weekends around his house he did not use his brace but otherwise used it when he went to work or out of his house.  

On physical examination the Veteran had 0 degrees of extension and 90 degrees of right knee flexion, at which point he had pain.  He had no fatigue, weakness or lack of endurance.  He had no increase in loss of motion on repetitive motion.  His limitation of motion was due to pain.  The examiner stated that it would be mere speculation to estimate the Veteran's range of motion during flare-ups.  The Veteran had no edema, effusion, instability, weakness, tenderness, redness, heat, abnormality movement or guarding of motion.  His weight bearing was good but he walked with a limp.  There was no ankylosis and no shortening of the right leg.  There was no inflammatory arthritis.  The diagnosis was right knee injury with postoperative ACL repair with residuals.  

On VA examination on September 8, 2005, the Veteran's claim file was reviewed.  He had anterior and medial right knee pain as well as stiffness and occasional giving way of the knee but no locking.  He took 800 mgs. of Ibuprofen three times daily as needed, and Percocet as needed daily.  Both medicines had some effectiveness without side-effects.  He had flare-ups of right knee pain on squatting or walking for more than 2 hours.  Resting and light stretching eased the pain.  He had used a right knee brace since 1991.  He had not had episodes of dislocation and had no history of inflammatory arthritis.  He had worked for 4 years as a cashier and had missed 6 days of work in the last year due to problems with both knees and both feet.  His occupation involved standing.  He had pain after 2 hours of work, so he had to take Ibuprofen as needed.  He was able to perform activities of daily living and do some housework but avoided running, playing basketball and heavy lifting due to his knee condition.  

On physical examination the Veteran walked with a slight limp, favoring the right knee.  He was able to take off his brace, shoes, and socks himself for the examination.  Active and passive range of motion of the right knee was 0 degrees of extension without pain.  Flexion was limited to 125 degrees due to pain.  He had tenderness of the anterior aspect of the right knee but no effusion, erythematous changes, muscle atrophy, spasm or instability.  On repetition of motion he had no fatigue, incoordination, lack of endurance or additional loss of motion from pain.  He was able to bear weight on both knees.  He was able to stand on his heels and on his toes.  On standing on his heels, he had right knee pain.  He was able to squat only half way due to knee pain.  His left leg was slightly, i.e., 1 cm., shorter than his right leg.  It was reported that his right leg, being slightly longer, was most likely secondary to his ACL surgery.  

The pertinent diagnosis was status post ACL right knee tear, status post ACL graft repair, degenerative changes by MRI with residual pain and some limitation of flexion but no instability.  

An October 2005 rating decision granted service connection for degenerative changes of left knee cartilage which was assigned an initial 10 percent rating.  

On VA orthopedic examination on February 9, 2007, the Veteran complained of stiffness and constant lateral and medial right knee pain, which was usually mild.  However, he would have severe flare-ups every couple of weeks after he twisted the knee.  The pain would then be severe for about 30 minutes, decreasing gradually to mild over the next 1 to 2 days.  During flare-ups, he had pain on bending the knee.  He would be able to walk but unable to do any bending or stretching.  He also complained of swelling and giving out of the right knee.  It would lock briefly when he sat on the floor, and this was happening more often.  He took nonsteroidal anti-inflammatory medications and also took 800 mgs. of Ibuprofen which did not provide much help.  He continued to use a right knee brace frequently.  He could stand for a long as an hour if he was allowed to move around.  He could walk for one mile, except during flare-ups.  He also complained of stiffness and weakness, in addition to giving way and pain of the right knee.  He had not had episodes of dislocation but had had episodes of locking from 1 to 3 times monthly.  He described his flare-ups as being severe.  

On physical examination the Veteran's gait was mildly antalgic and there was a slight increase in the wear on the lateral heel of his left shoe.  There was no right knee deformity or instability but there was mild tenderness and mild crepitation.  He had full and painless right knee extension but flexion was limited to 120 degrees at which point he had pain.  He had no additional loss of motion after repetition of motion.  There was no evidence of leg shortening or ankylosis.  A past right knee MRI had revealed mild chondral thinning of the medial femoral condyle; and an X-ray revealed mild degenerative joint disease of the medial compartment of the right knee.  The diagnosis was a right knee injury with ACL tear, operated, with DJD.  It was reported that this caused a significant effect on the Veteran's general occupational capacity with increased absenteeism.  He could not walk as far as he liked.  He has worked as a cashier and stocker, and had missed 3 days of work since June 2006 due to his right knee.  

On VA scar examination on February 9, 2007, the Veteran's postoperative right knee scar was tender if bumped.  It measured 8 cms. in length and 1 cm. in width.  There was no skin breakdown, adherence to underlying tissue, damage to underlying tissue, skin ulceration, or limitation of motion or function due to the scar.  The diagnosis was a right knee scar.  

VAOPT records show that the Veteran sustained a menisceal tear in February 2008, which caused immediate locking, followed by continuous pain and inability to fully extend the knee.  He underwent right knee arthroscopy with medial meniscectomy on February 25th.  A report on March 7, 2008, showed that the Veteran was released back to work.  

On VA examination on October 27, 2009, the Veteran's claim file and medical records were reviewed.  The Veteran complained of constant right knee pain with flare-ups that occurred 3 times monthly and lasted an hour.  He complained of having a 35 percent decrease in range of motion during flare-ups.  He generally took 800 mgs. of Ibuprofen as needed but might take up to three per day, with good efficacy.  The Veteran complained of right knee pain, giving way, and instability.  He also complained of stiffness, weakness, episodes of locking, effusion, swelling, heat, and redness but no episodes of dislocation.  He used a right knee brace.  He could stand for only 2 hours and walk for only one-quarter of a mile.  

On physical examination the Veteran's gait was described as normal and there was no evidence of abnormal weight-bearing.  There was no bony deformity of the right knee but there was tenderness.  There was crepitation, a mass behind the knee, click or snaps, and a meniscus abnormality.  The patella tendon was thickened at the distal pole and there was tenderness along the mid-line incisional scar which was 9.2 cms. by 1 cm.  There was medial joint line tenderness.  There were no bumps consistent with Osgood-Schlatter's disease and no grinding or patellar abnormality.  Flexion against gravity was to 125 degrees without pain and there was no additional limitation of motion on repetition of motion.  Extension against gravity was to 0 degrees without pain and there was no additional limitation of motion on repetition of motion.  There was no inflammatory arthritis or ankylosis.  There was no indication of unequal leg length.  

A December 2008 right knee MRI revealed that the posterior cruciate ligament appeared normal, that there was no evidence of a lateral meniscus tear, and that the postoperative medical meniscus was unremarkable.  There was no joint effusion.  There was no cartilage defect identified and the medial collateral ligament was intact and unremarkable.  The lateral collateral ligament complex was normal and there was no evidence of menisco-capsular separation.  A February 2008 right knee X-ray found no joint effusion but minimal "enthesopathic" change at the quadriceps tendon insertion.  

The diagnosis was internal derangement of the right knee.  It was reported that there was no significant impact on the Veteran's occupation because even though the Veteran had general pain issues his knee disability did not prevent him from doing his job, as a VA Vocational Rehabilitation specialist.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings from any appeal). 

Knee Rating

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Chondromalacia was diagnosed during service.  It is rated as osteomalacia, which under DC 5014 is rated as degenerative arthritis.  DJD is degenerative arthritis which is rated under DC 5003 by one of three rating methods.  First, when there is X-ray evidence of arthritis, rate based on limited motion under the appropriate diagnostic codes for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.   

A veteran is entitled to a minimum 10 percent disability rating under the second part of DC 5003 when there is painful motion and X-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); and Powell v. West, 13 Vet. App. 31 (1999). 

However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 2011 WL 3672294 at *6, *7.  

The Court in Mitchell clarified that the Court's prior decisions in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995); and Powell v. West, 13 Vet. App. 31 (1999) do not: (1) apply a broad principle-that painful motion is limited motion-to the DCs measuring limitation of motion, or (2) conclude that the appropriate remedy for painful motion is a maximum disability rating for limitation of motion.  Mitchell, 25 Vet. App. 32 (2011); 2011 WL 3672294 at *7-9.  Taken in context, these cases establish simply that a veteran is entitled to a minimum 10 percent rating under the second part of DC 5003 when there is painful motion and X-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree.  Id.; 2011 WL 3672294 at *9 (In Mitchell, Id., the veteran had already had a minimum 10 percent rating but it was clarified that "the presence of pain was only one of several factors that led the Court to reverse the Board's decision" in Powell and that the veteran in Powell had, aside from pain, documented and severe limitation of motion of his spine.)  

In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'."  Id. at *5 (quoting 38 C.F.R. § 4.40). 

38 C.F.R. § 4.59 provides that with or without arthritis, actually painful, unstable or mal-aligned joints warrant at least a minimum compensable rating.  Burton, Id.  

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  

Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Under DC 5260 (limitation of flexion of the leg), a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261 (limitation of extension of the leg), a 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Under DC 5256 favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0 degrees and 10 degrees warrants a minimum rating of 30 percent.  

Analysis

The Veteran is currently assigned a separate 10 percent rating for instability due to past right knee surgery for cartilage and ligamentous pathology under DC 5257.  However, for rating purposes, the severity of this aspect of the service-connected right knee disability is not at issue.  Thus, such symptoms as giving way, instability, locking, and knee joint effusion which are encompassed under the DCs 5257, 5258, and 5259 are not for consideration in determining the appropriate rating for DJD of the right knee.  

The Veteran complains of pain in the right knee, particularly upon extensive use of the knee; however, his use of a right knee brace as an ambulatory aid is needed not because of the right knee DJD at issue but because of the separately rated residuals of surgery for cartilage and ligamentous pathology.  While on physical examination he has crepitus in that knee, he is able to fully extend the right knee and flexion is not limited to a compensable degree, even when considering the limiting impact or affect of painful motion.  

The Board has considered the statements of the Veteran and his wife as to dysfunction due to his knee complaints, his time missed from work, as well as the opinion of the 2007 VA examiner that there was a significant occupational effect due to the right knee disability.  However, that examiner did not limit or qualify that opinion by indicating how much of that impairment was due to the right knee DJD as opposed to the service-connected cartilage and ligamentous pathology.  Also, in contrast, the recent 2009 VA examiner opined that there was no significant occupational impact despite complaints of pain.  

While the Veteran has reported that he has a loss of about 35 percent of motion during exacerbations or flare-ups, the 2003 VA examiner estimated that the Veteran might have additional limitation of motion of only 5 degrees during exacerbations or flare-ups.  Even if correct, he would still have a noncompensable degree of limited motion in either flexion or extension which were 110 degrees and minus 10 degrees, respectively, at that examination.  While the 2004 VA examiner could not speculate as to any additional limitation of motion during flare-ups, more recently the 2009 VA examiner found no additional limitation of motion upon repetition of motion.  Indeed, no VA rating examination has found that the Veteran has any additional limitation of motion, or other symptoms such as fatigue, incoordination or lack of endurance after repetition of motion.  

Moreover, the evidence has only sometimes indicated that he has an impaired gait but is not consistent in this regard, e.g., the VA examination in 2009 which described his gait and weight-bearing as normal. 

Upon review of the medical evidence of record, the Board finds that while the Veteran's right knee DJD has fluctuated somewhat during the appeal period, overall it does not warrant a rating higher than 10 percent at any time.  The rating examinations have shown the Veteran is able to fully extend the knee (i.e., 0 degrees) and there is no showing that flexion is limited to 30 degrees or less, the requirement for at least a 20 percent rating under DC 5260.  Likewise, the examination does do not show extension limited to 15 degrees or less, the requirement for at least a 20 percent rating under DC 5261.  As to this, the Board notes that the Veteran's complaint of pain in the knee, including painful motion, is encompassed in the current 10 percent rating which is assigned.  

The Board has considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would afford the Veteran a higher evaluation - based on the extent of his pain or painful motion, or both.  Here, however, the rating examinations have not shown that the Veteran has further loss of motion with repetitive motion. 

VA's General Counsel has held that, under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257. VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  However, as previously stated, the impairment from the Veteran's cartilage and ligamentous pathology is separately rated and the severity of such impairment is not herein at issue for rating purposes.  

In addition, the Board notes that the documented range of motion findings do not warrant the assignment of separate ratings for limitation of flexion and extension of the knee, because the Veteran does not have a compensable degree of limited motion in either flexion or extension and, thus, doing so would not avail the Veteran of a combined rating in excess of 10 percent.  38 C.F.R. § 4.25; VAOPGCPREC 9-04.

For all of the foregoing reasons, the Board finds that during this appeal the service-connected right knee DJD has not been more than 10 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); and that a disability rating in excess of 10 percent for must be denied.  

Right Knee Scar

The Veteran's claim for an increased rating for his service-connected skin disability was received on June 26, 2003. 

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective August 30, 2002. 

38 C.F.R. § 4.118, DC 7801 through 7805 govern ratings for scars (other than disfiguring scars of the head, face or neck) and provide that a deep scar is one associated with underlying soft tissue damage, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where there is frequent loss of covering of skin over the scar.  

38 C.F.R. § 4.118, DC 7801 provides that scars of other than the head, face or neck that are deep or cause limited motion warrant a 10 percent rating when involving an area or areas exceeding 6 square inches (39 sq. cm.); warrant a 20 percent rating when involving an area or areas exceeding 12 square inches (77 sq. cm.); warrants a 30 percent rating when involving an area or areas exceeding 72 square inches (465 sq. cm.); and warrant a 40 percent rating when involving an area or areas exceeding 144 square inches (929 sq. cm.).  

38 C.F.R. § 4.118, DC 7802 provides that scars other than head, face, or neck that are superficial and that do not cause limited motion warrant a rating of 10 percent when involving an area or areas of 144 square inches (929 sq. cm.) or greater.  

Note 1 to DC 7801 and DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 (setting for the principles of combining ratings).   

Under DC 7803 superficial and unstable scars warrant a 10 percent rating and DC 7804 provides that a superficial scar which is painful on examination warrants a 10 percent rating.  DC 7805 provides that other scars are rated on limitation of function of an affected part.  

Analysis

An initial compensable rating for a postoperative scar of the right knee from June 26, 2003, to June 27, 2004

The Veteran has submitted, and there was already on file, an August 20, 2003, VAOPT record which observed that the Veteran had a right knee postoperative scar which caused dyesthesia.  This antedates the other evidence on file that the postoperative right knee scar was tender, as shown on the June 28, 2004, VA examination.  With the favorable resolution of doubt in favor of the Veteran the Board finds that as of August 20, 2003, the evidence established that the Veteran had a tender postoperative right scar which warranted a 10 percent rating under 
DC 7804.  

However, prior to August 20, 2003, there was no evidence that the postoperative scar was deep, unstable, ulcerated or involved an area exceeding 6 square inches.  Further, there was no evidence prior to August 20, 2003, that the scar caused any functional impairment of the right knee.  

Thus, the Board finds that during this appeal the service-connected right knee scar has not been more than 10 percent disabling prior to August 20, 2003, so there is no basis for staged rating of the disability under consideration, pursuant to Fenderson, Id., and that a disability rating in excess of 10 percent prior to August 20, 2003, must be denied.  

A rating higher than 10 percent for a postoperative scar of the right knee since August 20, 2003

While the evidence shows that a 10 percent rating is warranted as early as August 20, 2003, the record does not show that disability due to this scar has approached the level of severity to approximate the criteria for a higher rating during this span.  Since August 20, 2003, there is no evidence that the postoperative right knee scar is deep, unstable, ulcerated or involved an area exceeding 6 square inches.  Further, there was no evidence since August 20, 2003, that the scar causes any functional impairment of the right knee.  In fact, this was specifically ruled out by the recent February 2007 VA examination for rating purposes.  

Accordingly, the Board must find that during this appeal the service-connected right knee scar has been no more than 10 percent disabling since August 20, 2003, so there is no basis for staged rating of the disability under consideration, pursuant to Fenderson, Id., and that a disability rating in excess of 10 percent since August 20, 2003, must be denied.  


Extraschedular

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated therein and the assigned schedule ratings are adequate.  The symptoms shown are not exceptional or unusual for a musculoskeletal disability.  The service-connected right knee DJD is orthopedic in nature.  In rating such disorder, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

Moreover, the Veteran is separately assigned a 10 percent rating for a tender postoperative right knee scar which is not productive of functional disability.  Also, a separate 10 percent rating is assigned for his postoperative cartilage and ligamentous pathology.  Admittedly, his overall functional impairment due to his service-connected DJD of the right knee and painful scar would hamper his performance in some respects, but they certainly do not rise to the level that would require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In sum, with respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities herein at issue.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  Accordingly, the Board finds that the Veteran's disability picture has been sufficiently contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.

Here, except as otherwise stated, the preponderance of the evidence is against the claims and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  




ORDER

An increase in a 10 percent rating for degenerative joint disease of the right knee is denied.  

An initial 10 percent rating for a scar of the right knee for the period from June 26, 2003, to August 19, 2003, is denied.  

A 10 percent rating for a scar of the right knee from August 20, 2003, is granted subject to applicable law and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for a scar of the right knee since August 20, 2003, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


